Order modified on consent of the parties by providing that the board of elections shall inspect, examine and recanvass the wholly blank, void and protested ballots contained in the envelopes filed in its office by the inspectors of election in the presence of the attorneys or other designated representatives of the parties to this proceeding, and the ballots contained therein recanvassed and recounted; and as to any ballots therein, the counting of which is disputed by the parties to this proceeding, such disputed ballots shall be reserved for determination by the court at Special Term; and by further providing that in those election districts for which envelopes containing wholly blank, void and protested ballots, if any, are not on file with the board of elections, that the board of elections and the police department of the City of New York, are directed to open the sealed ballot boxes and extract therefrom any such envelopes, and upon doing so to reseal said ballot boxes; and by further providing that upon the conclusion of such inspection, examination and recanvass of the wholly blank, void and protested ballots, and the correction of any errors indicated by such examination, inspection and recanvass of the afore-mentioned ballots on the statement of return, prepared by the board of elections, as the Board of Canvassers of the County of Queens, the board of elections shall conduct under its supervision and under rules consented to by the parties herein, the inspection, examination and recanvass of all ballots contained in all the ballot boxes for all the election districts in the County of Queens, at the primary election held on September 13, 1955, for the Democratic nomination for District Attorney of Queens County, provided the appellant shall first deposit with the board of elections at its main office, 400 Broome Street, borough of Manhattan, city of New York, the sum of $11,000 as security for the payment of all costs and expenses of such recanvass of all the ballots, such deposit of $11,000 to be made within forty-eight hours of the completion of the inspection, recanvass and correction of errors, if any, of the wholly blank, void and protested ballots; and further providing that the entire cost and expense of the recanvass shall be borne by the appellant; and further providing that the appellant may halt the reeanvass at any time upon written consent of the parties hereto, and all unexpended sums on deposit shall be refunded to him without the further order of the court. As so modified, order affirmed, without costs. MaeCrate, Acting P. J., Schmidt, Beldoek, Murphy and Ughetta, JJ., concur.